Citation Nr: 0819495	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  In this rating decision, the RO 
granted service connection for tinnitus and denied service 
connection for bilateral hearing loss.  The veteran's 
disagreement with the denial of service connection for 
bilateral hearing loss led to this appeal.

In April 2008, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of this hearing 
has been associated with the claims file.

At that time, the Board held the record open for 60 days to 
allow the veteran to submit additional medical evidence.  The 
veteran submitted medical evidence that was received in April 
2008 and the 60 day period has passed.  Based on this 
evidence, the Board finds that the benefit sought may be 
fully allowed.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The competent and persuasive evidence indicates a nexus 
between current bilateral hearing loss disability and 
service, to include exposure to excessive noise. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303,  3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), as the law relates to 
this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A.  Herein, the Board finds the 
current record is sufficient to substantiate the claim for 
service connection for bilateral hearing loss.  Given the 
full grant of the issue currently before the Board, it is not 
necessary to address the RO's efforts to comply with the 
VCAA.

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including an organic disease of the 
nervous system, e.g., sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

The veteran filed a claim for tinnitus and hearing loss in 
May 2006.  The veteran contends that he had noise exposure in 
service that led to bilateral hearing loss.  In his testimony 
before the Board, the veteran described noise exposure when 
training with artillery and other weapons, and described 
being exposed to the sounds of rocket and mortar attacks 
while in Vietnam.

Service medical records do not document any complaint or 
treatment for a hearing disability.  An October 1966 report 
of medical examination included audiometric testing.  The 
Board observes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As this evaluation was conducted 
prior to October 1967, the Board has converted the ASA units 
to ISO units as shown below:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
20
10
0
15
15

The record also contains an August 1969 report of medical 
examination, completed prior to the time of separation from 
service.  As this testing was completed after October 1967, 
no conversion of units is necessary.  Testing completed at 
this time showed puretone thresholds, in decibels, as 
follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
--
5
LEFT
0
0
0
--
0

No audiological testing results were recorded at 3000 Hertz.

In July 2006, the veteran underwent a VA ear disease 
examination.  The examiner noted review of the claims file.  
The veteran reported that his tinnitus began while he was in 
service.  The examiner reported that the veteran denied 
hearing loss.  The examiner noted that the veteran's pre-
service noise exposure was minimal and that the veteran had 
no loud noise exposure after service.  The veteran reported 
that he was exposed to noise from rifles and machine guns 
during training and that, in Vietnam, he was exposed to 
frequent and often times prolonged mortar attacks and the 
noise of helicopters.  The examiner marked that there was no 
hearing loss, and found that audiological testing was not 
indicated.  The examiner opined that the veteran's tinnitus 
was at least as likely as not incurred in service.  

In the August 2006 rating decision, the RO granted service 
connection for tinnitus.  In support of the grant of service 
connection, the RO noted that the veteran had been exposed to 
hazardous noise while on active duty.

The veteran underwent an audiology screening in September 
2006, and later in September 2006, the veteran underwent an 
audiology consultation.  The clinician completing the 
consultation record noted that the veteran was requesting 
amplification.  Testing completed at this time showed 
puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
25
20
35
60
60
LEFT
20
20
35
60
70

The veteran had word recognition of 92 percent in the right 
ear and 96 percent in the left ear.

The veteran submitted an April 2008 note signed by an 
advanced practice registered nurse.  During the veteran's 
hearing before the Board, the veteran had indicated that he 
was treated at VA by this registered nurse.  The registered 
nurse reported that she had reviewed the available treatment 
and examination records and indicated she had seen the 
veteran in regards to his general health for several years.  
She opined that it was as likely as not that the veteran's 
current hearing loss was due, in large part, to service, 
specifically noting the noise exposure incurred in Vietnam.



Analysis

The Board finds that service connection for bilateral hearing 
loss is warranted.  

The Board first notes that the reports of medical examination 
of record do not indicate that the veteran had hearing loss 
disability at the time of entry or separation from service. 
38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) ("the threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels indicate some degree of 
hearing loss").  The Board highlights, however, that 
38 C.F.R. § 3.385 does not preclude an award of service 
connection for a hearing disability established by post-
service audiometric and speech-recognition scores, even 
though hearing was found to be within normal limits on 
audiometric and speech-recognition testing at the time of 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
at 159.

In this case, service connection for tinnitus was granted 
based on the finding that the veteran experienced excessive 
noise exposure in service.  In the July 2006 VA examination, 
the examiner documented that the veteran denied having 
hearing loss.  This examination, however, was performed two 
months after the veteran's claim for service connection for 
hearing loss and, while the examiner noted that there was no 
hearing loss, he did not perform audiometric testing.  
Audiometric testing conducted two months later, in September 
2006, revealed that the veteran had a current hearing loss 
disability as defined by VA.  See 38 C.F.R. § 3.385.  As the 
contents of the September 2006 VA examination report confirm 
that the veteran has a bilateral hearing loss disability, the 
remaining question is whether such is related to service; 
this report did not contain an opinion.  Subsequent to the 
Board hearing, the veteran submitted medical evidence that 
links the veteran's current hearing loss disability to 
service.  

Therefore, as the persuasive and competent evidence links the 
veteran's current bilateral hearing loss disability to the 
credible evidence of excessive noise exposure during service, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.385.




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


